Citation Nr: 0204383	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  99-17 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for asbestos pleural disease prior to May 
29, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In a March 1998 rating decision, the RO granted service 
connection for asbestos pleural disease, and assigned a 30 
percent evaluation, effective May 29, 1997, the date that the 
veteran's claim of entitlement to service connection for a 
lung disorder as secondary to exposure to asbestos was 
received by the RO.  The veteran was informed of the RO's 
decision that same month.  In February 1999, the veteran 
disagreed with the 30 percent evaluation assigned to his 
service-connected asbestos pleural disease.  In a December 
2001 rating decision, the RO assigned a 100 percent schedular 
rating to the service-connected asbestos pleural disease, 
effective July 27, 2001.  The award of 100 percent for the 
service-connected asbestos pleural disease is considered a 
full grant of the benefits sought on appeal.  Therefore, the 
only issue remaining for appellate review is the one listed 
on the front page of this decision. 

In January 2001, the veteran failed to report for a hearing 
before a Member of the Board in Washington, DC.  Therefore, 
his hearing request is deemed withdrawn in accordance with 
38 C.F.R. § 20.702(d) (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An application for service connection for a lung disorder 
from the veteran was received by the RO on May 3, 1996.

3.  In a May 1996 rating decision, the RO denied entitlement 
to service connection for a lung disorder.  The veteran was 
notified by a letter dated May 21, 1996, of the RO's denial.   

4.  Statements which were submitted by the veteran and his 
representative and received by the RO on May 29, 1997, can 
not be construed as a Notice of Disagreement with the May 
1996 rating decision. 


CONCLUSION OF LAW

The assignment of an earlier effective date for the grant of 
service connection for asbestos pleural disease prior to May 
29, 1997, is not warranted.  38 U.S.C.A. §§ 1110, 5103A, 
5107, 5110(a), 7105(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.400, 20.201 and 20.305 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the veteran in this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the appellant was 
advised and notified of the evidence necessary to establish 
an earlier effective date in the Statement of the Case (SOC) 
issued in June 1999.  In addition, in a letter from the RO to 
the veteran, dated in June 2001, he was informed of the 
VCAA's notification requirements and of the information and 
evidence that would be needed to substantiate his claim.

In short, the Board concludes that the duty to assist has 
been satisfied, as well as the duty to notify the veteran of 
the evidence needed to substantiate his claim, and the Board 
will proceed with appellate disposition on the merits. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication or a claim for an increase of 
compensation, dependency and indemnity compensation or 
pension will be the date of the receipt of the claim or the 
date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the Notice of Disagreement (NOD) must be in 
terms which can reasonably be construed as disagreement with 
that determination and a desire for appellate review.  38 
C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  Questions as to timeliness or adequacy of response 
shall be determined by the Board of Veterans' Appeals.  38 
U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.

A NOD postmarked before the expiration of the one year period 
will be accepted as timely filed.  If no NOD is filed within 
the prescribed period, the action or determination by the 
agency of original jurisdiction shall become final and the 
claim will not thereafter be reopened or allowed, except as 
may be provided by regulations not inconsistent with Title 
38, United States Code.  38 U.S.C.A. § 7105 (b)(1)(c).

In computing the time limit for any action required of a 
claimant, the first day of the specified period will be 
excluded and the last day included, in cases in which the 
time limit expires on a workday.  Where the time limit would 
expire on a Saturday, Sunday, or holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. § 
3.110(a) (West 1991).  As to appeals, see 38 C.F.R. 
§§ 20.302, 20.305. 38 C.F.R. § 3.110(b) (West 1991).

When any written document is required to be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed. In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA.  In 
calculating this 5-day period, Saturdays, Sundays and legal 
holidays will be excluded.  In computing the time limit for 
filing a written document, the first day of the specified 
period will be excluded and the last day included.  Where the 
time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday will be included in the 
computation. 
38 C.F.R. § 20.305.

The record reflects that a claim for service connection for a 
lung disorder was first received by the RO from the veteran 
on May 3, 1996.  The RO denied entitlement to service 
connection for a lung disorder in a May 1996 rating decision.  
The veteran was informed of the denial as well as his 
appellate right by letter issued on May 21, 1996.  In this 
case, statements which were submitted from the veteran's 
representative and the veteran were received by the RO on May 
29, 1997.  In his statement to the RO, the veteran's 
representative indicated that the appellant was requesting 
entitlement to service connection for residuals of asbestos 
exposure.  In support of the claim, the representative 
enclosed private medical records, dated in August 1988, 
reflecting that the appellant had a history of exposure to 
asbestos and a diagnosis of asbestos pleural disease.  In his 
May 1997 statement to the RO, the veteran related that he had 
lung problems diagnosed as "bilateral Pleural Plagues" as a 
result of being exposed to asbestos during service.  

In a March 1998 rating decision, the RO granted service 
connection for asbestos pleural disease and assigned a 30 
percent disability evaluation, effective May 29, 1997, the 
date of receipt of the veteran's and his representative's 
statements to the RO, which were construed as a claim to 
reopen service connection for a lung disorder as a result of 
exposure to asbestos. 

The veteran and his representative contend that the effective 
date for the award of service connection for asbestos pleural 
disease should be earlier than May 29, 1997.  The veteran's 
representative argues that either his or the veteran's 
statements, received by the RO on May 29, 1997, should serve 
as a NOD to the May 1996 rating decision.  Therefore, the 
claim for service connection for a lung disorder remained 
open from May 3, 1996, which should serve as the date of 
receipt of claim and, therefore, the effective date of the 
award of service connection.  The Board observes that both 
the veteran's and his representative's statements were 
received by the RO on May 29, 1997, and that the provisions 
of 38 C.F.R. § 20.305, referenced above and asserted by the 
representative in a November 1999 written argument, bring the 
communications within the prescribed time period for filing a 
NOD.  

Therefore, the question becomes whether or not either one of 
the statements, submitted by the veteran and his 
representative and received by the RO in May 1997, are 
adequate to serve as a NOD to the May 1996 rating decision.  
As noted above, a NOD must express dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
Although, special wording is not required, the NOD must be in 
terms which can reasonably be construed as disagreement with 
that determination and a desire for appellate review.  The 
Board concludes that neither one of the statements, submitted 
by the veteran and his representative in May 1997, may be 
construed as intending to express dissatisfaction with the 
rating decision of May 1996.  In reaching such conclusion, 
the Board notes that both the veteran's and the 
representative's statements to the RO in May 1997 were to 
request entitlement to service connection for a lung disorder 
as a result of exposure to asbestosis, and to introduce new 
medical evidence in support of the claim.  Neither the 
veteran's nor the representative's statements can be 
reasonably construed as referencing any disagreement with the 
May 1996 rating decision and the RO's denial of entitlement 
to service connection for a lung disorder therein.  
Therefore, the Board finds that both the veteran's and the 
representative's statements, which were received by the RO on 
May 27, 1997, did not express disagreement with the rating 
decision of May 1996 and so neither statement serves as a 
timely NOD.  Therefore, the date of the veteran's claim, and 
hence the proper effective date for the grant of service 
connection for asbestos pleural disease is May 29, 1997, the 
date of the reopened claim. 


ORDER

Entitlement to an earlier effective date for the grant of 
service connection for asbestos pleural disease prior to May 
29, 1997, is denied.



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

